Citation Nr: 1023690	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-39 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as due to service-connected disabilities of sinusitis with 
allergic rhinitis, spontaneous pneumothorax, chronic 
obstructive pulmonary disease (COPD) and bronchitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1961 to 
October 1971.  

This appeal to the Board of Veteran's Affairs (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, denying 
the Veteran's claim of service connection of obstructive 
sleep apnea.  

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009 via videoconference before the 
undersigned Acting Veterans Law Judge (AVLJ) of the Board.  
During the videoconference hearing the Veteran submitted 
additional evidence and waived his right to have to RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

Regrettably, the Board must remand this appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
further development and consideration.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran asserts that his currently diagnosed sleep apnea 
is due to or aggravated by his service-connected 
disabilities, which include sinusitis with allergic rhinitis, 
spontaneous pneumothorax, COPD and bronchitis.  

Regarding the question of whether his sleep apnea is 
proximately due to, or aggravated by, his service-connected 
disabilities, additional medical evidence of a nexus (i.e., 
link) between his sleep apnea and the other service-connected 
disabilities is necessary before a decision on the merits may 
be reached.  Velez v. West, 11 Vet. App. 148, 158 (1998); see 
also Wallin v. West, 11 Vet. App. 509, 512 (1998), and 
McQueen v. West, 13 Vet. App. 237 (1999) (competent medical 
nexus evidence is required to associate any given disorder 
with a service-connected disability).  The Board recognizes 
that the June 2007 VA examiner specifically addressed the 
issue of whether the Veteran's sleep apnea was caused by his 
service-connected disabilities; however, the examiner failed 
to address the issue of whether the Veteran's service-
connected disabilities aggravate his currently diagnosed 
disorder of sleep apnea.  

Additionally, the Veteran testified at the videoconference 
hearing in July 2009 in support of his claim.  He stated that 
while in service he underwent a thoractomy for a collapsed 
lung in 1970.  The Veteran also stated that while he was only 
diagnosed with sleep apnea in 2003, he in fact began 
experiencing symptoms well before that-shortly after the 
1970 surgery.  The Veteran is competent to state that he has 
had problems breathing during sleeping, resulting in the 
symptoms of sleep apnea.  This is certainly true considering 
the Board is not disputing the existence of the current 
disability and that snoring and breathing problems are 
symptoms which may be readily observed.  However, the cause 
of these symptoms is still unknown and must be determined 
before a decision on the merits may be reached.  See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Thus, a VA examination is necessary to determine the nature 
and etiology of his sleep apnea.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his sleep apnea.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to the 
following:

a)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that the Veteran's sleep apnea had its 
clinical onset in service or is otherwise 
related to service, to include the in-
service thoracotomy;

b)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that sleep apnea is proximately due to 
any of the Veteran's service-connected 
disabilities (sinusitis with allergic 
rhinitis, spontaneous pneumothorax, 
chronic obstructive pulmonary disease, 
bronchitis)?

c)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that sleep apnea has undergone a 
permanent increase in severity due to any 
of the Veteran's service-connected 
disabilities (sinusitis with allergic 
rhinitis, spontaneous pneumothorax, 
chronic obstructive pulmonary disease, 
bronchitis), and if so, what measurable 
degree of sleep apnea is due to his 
service-connected disabilities (sinusitis 
with allergic rhinitis, spontaneous 
pneumothorax, chronic obstructive 
pulmonary disease, bronchitis)?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records, 
and the reports of the prior VA examinations 
in May 2004, November 2004, the February 
2005 addendum, and June 2007.  
		
2.  Then, readjudicate the claim in 
light of the additional evidence.  If 
the claim is not granted in full, send 
him and his representative a 
supplemental statement of the case and 
give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


